***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    DAVID CROUZET v. FIRST BAPTIST CHURCH
            OF STONINGTON ET AL.
                  (AC 42069)
                      Lavine, Prescott and Bright, Js.*

                                   Syllabus

The plaintiff property owner sought to recover damages from the defendants,
   two churches, for alleged oil contamination of his property. Inspections
   by the Department of Energy and Environmental Protection revealed
   the presence of fuel oil in the soil and in the groundwater of the plaintiff’s
   property. The department’s report further indicated that the source of
   the fuel oil originated from an underground oil tank that had been
   removed from the defendants’ property, but the report could not rule out
   a secondary source of oil contamination originating from the plaintiff’s
   property. Although the defendants paid for some environmental remedia-
   tion of the plaintiff’s property pursuant to a contract, they declined to pay
   for additional remediation, despite recommendations by the department
   and the plaintiff’s consultant that such additional remediation was neces-
   sary. During a trial to the court, the plaintiff and the defendants offered
   competing expert testimony as to the cause of the oil contamination
   that existed on the plaintiff’s property, including potential sources of
   the contamination other than the defendants’ underground storage tank.
   The trial court expressly rejected the testimony of several expert wit-
   nesses as not credible. The trial court subsequently concluded that the
   defendants demonstrated that there was a secondary source of the oil
   contamination of the plaintiff’s property and, therefore, the plaintiff
   failed to prove his allegations that the defendants caused the pollution
   beneath the plaintiff’s residence. The trial court rendered judgment in
   favor of the defendants, and the plaintiff appealed to this court, claiming
   that the court’s determination that there was a secondary source of oil
   contamination in his basement was clearly erroneous and that the court’s
   decision was based on speculation and was legally unsound. Held that
   the trial court improperly rendered judgment in favor of the defendants,
   as there was no credible evidence to support the court’s finding that
   the defendants had established that there was a secondary source of
   the contamination on the plaintiff’s property that emanated from beneath
   his basement, there was no expert who testified, with a reasonable
   degree of probability, that a secondary source of oil contamination
   existed in or beneath the plaintiff’s basement, or that possible secondary
   sources identified by witnesses during the trial were likely the cause
   of the oil contamination on the plaintiff’s property, and, therefore, that
   finding was clearly erroneous, and, accordingly, a new trial was ordered;
   even if there was some evidentiary basis for the court’s secondary source
   finding, such finding did not legally and logically support the court’s
   ultimate conclusion that the plaintiff failed to prove that the defendants
   caused contamination beneath his house, as the existence of a secondary
   source of contamination in the plaintiff’s basement was wholly unrelated
   to the question of whether the plaintiff had proven that the defendants
   were an additional source or the primary source of the contamination,
   and there no support in the record for the determination that the defen-
   dants had no responsibility for any contamination in the present case,
   the court’s reliance on its secondary source finding as the basis for its
   conclusion that the plaintiff failed to meet his burden of proof was
   illogical and deprived the court’s judgment of a sufficient legal founda-
   tion, as the existence of a secondary source of contamination may have
   impacted the damages to which the plaintiff may be entitled, but it did
   not mean that the plaintiff had failed to prove that the defendants were
   also a source of the contamination, as the questions of damages and
   causation, while related, are different, involve separate burdens of proof,
   and require independent analysis.
                            (One judge dissenting)
      Argued December 4, 2019—officially released August 18, 2020

                             Procedural History
  Action to recover damages for environmental con-
tamination of certain of the plaintiff’s real property, and
for other relief, brought to the Superior Court in the
judicial district of New London, and tried to the court,
Hon. Joseph Q. Koletsky, judge trial referee; judgment
for the defendants, from which the plaintiff appealed
to this court. Reversed; new trial.
  Eric J. Garofano, for the appellant (plaintiff).
  Benjamin H. Nissim, with whom were Proloy K.
Das and, on the brief, Leonard M. Isaac and James J.
Nugent, for the appellees (defendants).
                         Opinion



   BRIGHT, J. The plaintiff, David Crouzet, appeals from
the judgment of the trial court rendered in favor of
the defendants, First Baptist Church of Stonington and
Second Congregational Church of Stonington, following
a trial to the court in a factually complex case involving
environmental contamination. The question underlying
all of the plaintiff’s claims on appeal is what was the
cause of the oil contamination in and around the plain-
tiff’s residence and, in particular, to what extent fuel
oil that leaked from the underground storage tank on
the defendants’ property migrated onto the plaintiff’s
property and infiltrated the plaintiff’s basement. On
appeal, the plaintiff claims that the court’s finding of a
secondary source of contamination in his basement is
clearly erroneous and that the court’s decision is based
on speculation and is legally unsound. We agree and,
accordingly, reverse the judgment of the trial court.
   The following facts were presented to the trial court.
The plaintiff owns property located at 50 Trumbull Ave-
nue in Stonington (plaintiff’s property), which he pur-
chased in 2004. In preparation for his purchase, Coastal
Home Inspection, LLC, performed a home inspection.
In the report prepared following the inspection, the
inspector noted, in relevant part, that there was minor
oil seepage from the oil tank in the plaintiff’s basement,
coming from the filter and on top of the tank, that
there was a strong odor of fuel oil, and that the oil line
was unprotected.
   The defendants, since 1951, have jointly owned the
abutting property located at 48 Trumbull Avenue
(defendants’ property), on which their parsonage is
located. The plaintiff’s property is west and southwest
of the defendants’ property. In January, 2006, the defen-
dants had a 550 gallon underground oil tank, which had
been located approximately four feet from the plaintiff’s
property, removed, and they replaced it with a 275 gal-
lon steel aboveground tank, which was placed in
their basement.
   After heavy rains in the spring of 2009, a neighbor
noticed oil coming from a pipe that carried excess water
from the plaintiff’s basement sump pump to the walk-
way in front of the plaintiff’s house, and he called the
fire department, which then shut off the sump pump.
Eventually, the Department of Energy and Environmen-
tal Protection (department) became involved, and Wil-
liam Warzecha, the supervising environmental analyst
for the department’s remediation division, conducted
an investigation of potential contamination at 48 and 50
Trumbull Street (properties). On May 23, 2011, Timothy
Baird, an environmental analyst at the department, com-
pleted a limited subsurface investigation report, which
was reviewed and approved by his supervisor, Aaron
Green. In the report, Baird concluded that the depart-
ment had found the presence of fuel oil in the soil and
in the groundwater of the properties. The report posited
that the oil being released from the sump pump in the
plaintiff’s basement originated from the underground
oil tank that had been removed from the defendants’
property. The report also provided that it could not rule
out a secondary source for the soil contamination in
the plaintiff’s basement. Additionally, the report pro-
vided that a representative of the defendants had stated
that, in early December, 2010, the defendants removed
contaminated sand and gravel from their sump pit and
used that material to fill in a hole on the property.
The department requested that the defendants retain
an environmental consultant to assist in further investi-
gation and remediation of contamination on the prop-
erties.
  The defendants hired Kropp Environmental Contrac-
tors (Kropp) to excavate the area where the under-
ground storage tank had been located. In December,
2011, Kropp removed approximately ten tons of con-
taminated soil and placed it under a polyethylene cover
on the paved driveway of the plaintiff’s property. The
defendants also hired Paul Burgess, LLC (Burgess), to
investigate the properties and to develop a remediation
plan. The plaintiff hired a senior licensed environmental
professional, Martin Brogie, who worked for GEI Con-
sultants, Inc. The defendants agreed to pay Brogie to
analyze the site and the environmental remediation
activities.
  After Burgess prepared its soil remediation plan, the
plaintiff and the defendants entered into a contract,
dated September 26, 2012, giving the defendants the
authority to perform remediation work on the plaintiff’s
property in accordance with the soil remediation plan.
The contract stated that the soil remediation plan
required ‘‘the disturbance of both the surface and sub-
surface of the [properties] and include[d] the further
investigation, excavation and replacement of an unde-
termined amount of contaminated soil and other associ-
ated remediation activities . . . [and that the defen-
dants were] prepared to proceed with the [r]emediation
[w]ork in accordance with the [s]oil [r]emediation
[p]lan . . . .’’
   In the contract, the parties acknowledged that their
written agreement did not include remediation of the
soil beneath the plaintiff’s home, but it provided that
they agreed ‘‘to continue to pursue in good faith further
environmental assessment of the [plaintiff’s property]
as may be required by the [department] . . . .’’ The
contract also addressed secondary sources, providing:
‘‘In the event that a secondary source of subsurface
soil contamination is discovered during the course of
the [r]emediation [w]ork, the [defendants] shall notify
[the plaintiff] immediately in writing. If said secondary
source is located on or beneath the [plaintiff’s property],
the [defendants] shall allow [the plaintiff] or his contrac-
tors or agents to inspect, confirm and remediate such
findings, prior to completing its obligations hereunder.
The [defendants] shall have no obligation whatsoever
to remediate any soil impacted by a secondary source
originating on or beneath the [plaintiff’s property] or
on or beneath any land other than the [defendants’
property].’’
   The defendants hired Service Station Equipment, the
company that had removed their underground tank, to
remediate the contaminated soil. Service Station Equip-
ment excavated soil from October 8 through 12, 2012,
to a depth of approximately eight feet, beginning at the
location of the former oil tank, extending slightly east
toward the parsonage, extending north to approxi-
mately three feet from the plaintiff’s garage and west
to approximately three feet from the plaintiff’s home,
then extending south along the length of both the plain-
tiff’s home and the parsonage toward the street side-
walk, in the form of a large rectangle that ran between
and along the two properties.1 The approximate dis-
tance between the location of the former underground
tank and the east wall of the plaintiff’s home is between
sixteen and twenty feet. Due to concerns about the
structural integrity of the foundations of the plaintiff’s
home and garage, as well as the sidewalk, the excava-
tion was not extended closer to those structures. Evi-
dence of soil contamination, including odors and ele-
vated organic vapor readings, was noted from
approximately five and one-half feet to eight feet below
the ground throughout the excavation area. No oil prod-
uct was observed on the soils or in the groundwater at
the time of excavation.
   Soil samples were collected, however, and testing of
the samples confirmed the existence of contamination
that exceeded the department remediation criteria. A
hydrocarbon fingerprint analysis also was conducted
on several samples, all of which indicated the presence
of No. 2 fuel oil. Approximately 122 tons of excavated
contaminated soil were taken from the properties to
Phoenix Soil in Waterbury for thermal treatment. Por-
tions of the properties, however, still contained contam-
inated soil because excavation did not extend closer
to the plaintiff’s home or the garage, or to the sidewalk,
due to concerns about structural integrity.
   Brogie, the plaintiff’s licensed environmental profes-
sional, produced a report for the plaintiff and the defen-
dants on January 7, 2014, following the conclusion of the
defendants’ remediation efforts. In his report, Brogie
discussed the reports and findings of the department
and Burgess, and he presented the results of his later
inspection and testing of the plaintiff’s basement and
the areas adjacent to the plaintiff’s home foundation
and garage, which had not been remediated. Brogie
concluded that there remained significant concentra-
tions of petroleum in the soil near the home and the
garage and that the fuel oil impacts below the home
were consistent with the exterior release of petroleum.
    In the report, Brogie concluded that the source of
the contamination under the home and in the soil adja-
cent to the home and garage was the defendants’ former
underground oil tank. The report also provided that
‘‘[s]ome contributory source from the previous fuel oil
aboveground tank/line within the [plaintiff’s home] can-
not be completely ruled out. However, significant
releases from these aboveground systems are rare and,
given the significant nature and extent of the known
release, a potential subject site source/release would
be relatively inconsequential . . . .’’ Brogie suggested
that the recommendations from the department be com-
pleted; these included connecting the plaintiff’s sump
pump discharge to a filtration system or to the sanitary
sewer system, provided the town was amenable, and
enhancing the ventilation in the basement of the home
to eliminate the odors. Brogie also opined that the petro-
leum would degrade over time, but that it would take
tens of years for the petroleum to be at a safe level.
He further opined that the cost of excavation and dis-
posal of the remaining contaminated soil could exceed
the value of the plaintiff’s property. The defendants
declined to pay for any additional remediation costs,
including those recommended by the department. The
plaintiff testified that during periods of heavy rains,
when the water table rises, he continues to see signs
of fuel oil contaminated groundwater coming up
through the soil beneath the basement floor, into the
sump pump area, causing significant odors.
   The plaintiff commenced the action against the defen-
dants on March 8, 2016. In an amended complaint, filed
on August 6, 2018, the plaintiff alleged ten causes of
action, five against each defendant for the ongoing con-
tamination of the soil, groundwater, and the basement
on the plaintiff’s property: liability pursuant to General
Statutes § 22a-16,2 trespass, private nuisance, liability
under General Statutes § 22a-452,3 and breach of con-
tract. The evidentiary portion of the trial before the
court was held over four days, beginning on August 21,
2018, and concluding on August 24, 2018, with final
arguments on August 28, 2018.
   During the trial, the plaintiff testified that when he
was considering the purchase of 50 Trumbull Avenue,
he became aware, from the inspection report, that there
was a small fuel oil leak at the top of the oil tank in
the basement and that the oil line was on the dirt floor,
which was improper. The report also indicated a strong
odor of fuel oil. The plaintiff stated that he did not
recall seeing any oil or smelling it during his own walk
through of the house and basement. He stated that,
after he purchased 50 Trumbull Avenue in 2004, he
renovated the house and changed the heating system,
installing a new boiler in the basement on a raised
concrete pad, and that he had temporarily used the old
oil tank and fuel line, but later installed a new tank. He
also stated that he removed the old boiler from that
raised concrete pad, temporarily leaving it on the dirt
floor in the basement. He testified that, in 2005, he also
hired a contractor to lower the basement floor to allow
for more headroom, and to build a new concrete base-
ment floor. The plaintiff stated that, during the renova-
tion in 2005, he noticed that, after a significant rainfall,
there was a black oil film on top of water in the base-
ment, which remained on the floor once the water had
receded.4 The plaintiff stated that he called his contrac-
tor, who informed him that he would take care of it,
and the contractor pumped out the water from the
basement into the backyard before installing the con-
crete floor. The plaintiff also had a sump pit and pump
installed in the basement. The plaintiff testified that
much of the soil that had been removed from the base-
ment during the 2005 renovation was put into dumps-
ters, and the rest of it was spread behind the garage.
He also stated that the basement frequently smelled
like oil, especially after a substantial rain, and that he
would see stains appearing on the new concrete floor.
He would also see drops of water coming through the
stone foundation in the basement, but he did not see
oil in those drops. In 2009, after moving to California,
the plaintiff rented out 50 Trumbull Avenue. The plain-
tiff further stated that it was in 2009 that a neighbor
saw oily water coming from the discharge from the
plaintiff’s sump pump, and the neighbor called the fire
department; the plaintiff, thereafter, hired someone to
investigate the cause of the oily water.
   Brogie, the plaintiff’s licensed environmental profes-
sional, also testified at the trial. He testified that he has
been investigating contaminated sites in Connecticut
for approximately twenty-eight years, and that he first
was engaged to provide services to the plaintiff early
in 2012 to develop a remediation plan. He explained
that, in this case, there is a very close distance between
the plaintiff’s house and the parsonage, and that the
slow moving groundwater flows in a southwesterly
direction on the parcels, traveling from the defendants’
former underground oil tank to the plaintiff’s house.
He also stated that because the groundwater table on
the properties has only a very shallow slope, the con-
taminants move very slowly and tend to spread out
broadly. Specifically, he stated that ‘‘the oil move[s]
through [the] sandy, gravelly material in the direction
of the groundwater flow and spread out pretty broadly
and extended from the street all the way back to the
[plaintiff’s] garage and then right directly to the their
house and underneath it.’’ Brogie stated that he
reviewed various reports, including the department’s,
and that they ‘‘all seemed to be in agreement [with]
what had happened, that there was a release from the
former underground storage tank at the [defendants’
property] and that it had moved across the driveway and
impacted the [plaintiff’s] property.’’ Brogie was asked
whether he had observed any evidence of contamina-
tion coming from the plaintiff’s garage or his home, to
which he responded, ‘‘No.’’ Brogie further testified
about a visit to the properties he made in the spring of
2017 and some associated photographs that had been
taken and also about additional soil testing of the prop-
erties that he had completed in May, 2017.5
   When asked if he had reached a conclusion on the
basis of this additional testing, Brogie responded in the
affirmative and explained that his conclusion was ‘‘that
there was a release of heating oil adjacent to the north-
west corner of the 48 Trumbull residential property;
that the contamination traveled in the direction of
groundwater, generally southwest and west-southwest,
toward the [plaintiff’s] residence at number 50 and
down toward the street and beyond; and the contamina-
tion went under the [plaintiff’s] residence, at least three
quarters of it, the eastern side and the southern half,
perhaps; and that, during periods of very heavy rain
and certainly during the spring, groundwater comes up,
makes contact with that slab, and produces oil inside
the building, and it’s responsible for the significant
odors inside the building as well.’’ Brogie also acknowl-
edged that he had reported that ‘‘[s]ome contributing
source from previous fuel oil aboveground tank, flash-
line within . . . residence cannot be completely ruled
out.’’ He then went on to explain the meaning of that
statement: ‘‘Well, the fact that there was a fuel oil deliv-
ery system in that basement means that there was oil
in that basement at—and for a period of time. There
hasn’t been any evidence that there was any kind of a
significant release in there, and I felt it only fair and
scientifically appropriate to indicate that we can’t com-
pletely rule out that there might be, you know, some
oil in that basement floor as a result of that system
even though we haven’t really found any evidence of
it yet, in my opinion.’’
   Brogie then was asked if he could opine to a ‘‘reason-
able degree of certainty’’ whether there had been a spill
at the plaintiff’s home, and he responded: ‘‘Certainly.
Since the time of this report and with the information
that I’ve come into contact with over the last couple
of weeks, absolutely I say with a reasonable degree
of certainty there was no kind of any—any kind of
significant release from that system whatsoever in the
basement, if any at all, to the dirt.’’
  Brogie also rendered an opinion on the parsonage,
stating: ‘‘[B]ased on testing that I’ve recently come to
understand from the defendants’ expert, some very,
very high concentrations indicating pure product are
present beneath that building and immediately outside
of it. So I would hope that that contamination would
get remediated in addition to [the plaintiff’s] property.’’
He then explained that if this additional remediate did
not occur, the contamination would continue to migrate
to the plaintiff’s property.
   Warzecha, a supervising environmental analyst for
the department’s remediation division, testified that he
has taken part in thousands of fuel oil release investiga-
tions, and he discussed in detail the department’s inves-
tigation and report. He explained that the department
took soil borings from many locations on the properties,
including below the plaintiff’s basement floor and from
the plaintiff’s and the defendants’ sump pumps, and that
its investigation concluded that ‘‘there was a significant
source of fuel oil contamination on and emanating from
48 Trumbull Avenue in Stonington.’’ He stated that the
department opined that this was the source of the con-
tamination under 50 Trumbull Avenue, and he explained
the several factors that led to that conclusion, including:
the groundwater flow direction from northeast to south-
west, with the highest point being at the defendants’
property flowing down to its lower point at the plain-
tiff’s property; the significant concentration of fuel oil
detected in the groundwater; the presence of free-float-
ing fuel oil that was found on the water table near
the former underground storage tank location; and the
concentration of contamination in the soil at that site.
Warzecha acknowledged that the department was
aware of a previous report by the plaintiff of possible
‘‘purple’’ oil discharging into the east side of the plain-
tiff’s basement in 2005. He also acknowledged that he
was aware of the home inspection report prepared for
the plaintiff before the plaintiff purchased 50 Trumbull
Avenue, and he testified that the report did not change
the department’s opinion about the source of the con-
tamination. Warzecha further acknowledged that he
was aware of a letter sent by the defendants to Service
Station Equipment, with a copy to the department, in
which the defendants conceded that ‘‘we know we were
responsible for causing the leak.’’
   Ross Aiello, whose great-grandfather built 48 Trum-
bull Avenue and whose family lived there at the time
he was born, testified that Harold Reynolds owned 50
Trumbull Avenue pre-World War II, and that Reynolds
worked on automobiles as a hobby, specifically his 1936
Ford sedan. He further testified that, after World War
II, Reynolds would change his oil in the dirt driveway
and that ‘‘[it] seem[ed] to him that when [he] pulled the
plug, [he] just drained it onto the ground. And, you,
know, they didn’t use containers, I don’t recall, back
in that time.’’
  Keith Filban, the husband of the parson at 48 Trum-
bull Avenue, testified that the Sollenbergers were the
previous tenants of 50 Trumbull Avenue, and that, when
Paul Sollenberger needed help getting his washing
machine out of the basement, he assisted him. Filban
stated that when he went into the basement, he noticed
a puddle of oil on the dirt floor, which was approxi-
mately two and one-half feet in diameter, and a stream
of oil coming from a fitting on the boiler that appeared
clear in color. When asked when this occurred, Filban
stated that he thought it was October, 2015.
   John Babin, a former tenant of 50 Trumbull Avenue
in the late 1980s or 1990, testified that, on a number of
occasions, he saw the pipe to the oil tank ‘‘backflush’’
when it was being filled, causing fuel oil to spill all over
the ground. He acknowledged, however, that he never
told the homeowner about this, that he had a problem
with alcohol during this period of his life, and that he
was home only ‘‘once every two months.’’
   Paul Burgess, the defendants’ expert, testified that
he was contacted by the defendants to develop a reme-
diation plan, as had been requested by the department,
and that he oversaw the implementation of that plan.
He stated that he also had reviewed the report by Brogie
and that he disagreed with some of the conclusions
in the report. Burgess testified that he had received
information that suggested to him the existence of an
alternative source of contamination at 50 Trumbull Ave-
nue. He explained that Brogie had told him that the
plaintiff’s contractor, who had been working on the
basement, had observed a purple oil flowing into the
basement that looked fresh. Burgess further explained
that the dyeing of oil took place after 1993, so that
information was interesting to him. He further
explained, however, that ‘‘as the project developed, I—
and we actually conducted the remediation on number
48 and 50 on the exterior part, I didn’t observe any oil
or any—also—nor oil that had that dye in it during the
excavation. . . . [Therefore] it indicated the potential
for a secondary source that could have occurred on
the [plaintiff’s] property based on that observation and
others—other facts.’’ Burgess acknowledged that War-
zecha, from the department, had concluded in an e-mail
that ‘‘[he] ha[d] not seen any information to date sug-
gesting there’s a secondary source of pollution originat-
ing from [the plaintiff’s] own property.’’
   Burgess then addressed his March 14, 2012 remedia-
tion plan. He explained that when he first became
involved with this project, Kropp already had dug a test
pit in the area where the underground tank had been
located, and that ‘‘they reported they had . . . indica-
tion of contaminated soil and stopped, and then they
asked for my involvement going forward.’’ Burgess fur-
ther explained that ‘‘you have on the surface—or, you
know, starting from ground level downward to a certain
depth, you have clean soil that is not impacted, and
that soil would be excavated, stockpiled separately,
and not have to be disposed.’’ He also explained that
indicators of contamination include, ‘‘[f]uel oil odors,
organic vapor analyzer meter . . . [which detects] vol-
atile organic vapors . . . [and] in this case, you [could]
see stained soil,’’ which ‘‘was a grey, darkish color layer
. . . approximately five and a half to eight feet below
ground surface [and] had an odor to it.’’
    Burgess was asked about his written preliminary
draft review of Brogie’s January 7, 2014 report in which
Brogie had stated, in part, that there was fuel oil contam-
ination immediately below the basement floor, which
could have come from several sources, including possi-
ble releases interior to the building. The defendants’
attorney pointed out that, on the court exhibit of Bur-
gess’ draft, there was a handwritten notation that said
‘‘location of the oil tank and oil supply line at 50.’’
Burgess was asked whether the location of the old oil
tank and supply line would be a consideration as an
alternative source of contamination in the plaintiff’s
basement, to which Burgess responded, ‘‘Yes.’’ Burgess
then testified that the department had performed oil
and groundwater testing in the basement near where
the old oil tank had been located, and that he believed
that the report revealed that ‘‘the groundwater at the
designation . . . BB (1) . . . had the—by far the high-
est levels of total petroleum hydrocarbons anywhere
else on the site, including the location of the former
tank at the parsonage property at 48 Trumbull . . .
[and that this] amongst other facts suggested to [him]
that there was likely a secondary source near that
location.’’
   Burgess contradicted Brogie’s conclusion that signifi-
cant releases of oil from aboveground systems are rare,
by stating that they happen ‘‘a lot.’’ He also testified that
the Extractable Total Petroleum Hydrocarbons (ETPH)
concentration levels ‘‘were consistently less in the soil,
the remaining soil, that had been excavated on the exte-
rior portion of the foundation wall. They were less than
what Martin Brogie . . . had found when he did his
sampling below the basement floor of the [plaintiff’s]
property, and that didn’t make sense to me from the
perspective of the source originating only from the par-
sonage property . . . [b]ecause I would not expect the
soils below the basement floor to be that substantially
higher than on the outside if they originated—if the oil
originated from the outside.’’ When asked why that was
significant, Burgess stated: ‘‘Because we did sampling
near the former tank at the parsonage and that—and
then the concentrations of ETPH decrease in the direc-
tion of the [plaintiff’s] property to outside and near the
basement wall and then increased substantially below
the floor. And to me, that was one factor that suggested
there was a secondary source in his basement as
opposed to contributing from the [defendants’]
property.’’
 Burgess also explained that he ‘‘looked at the aro-
matic volatile organic compounds [(AVOC)] as another
indicator of what the ETPH data was showing, and they
can be—they are minor constituents of fuel oil. And
the AVOC data showed the trends consistent with the
total petroleum hydrocarbon data. In other words, the
levels were higher near the original parsonage tank;
they reduced to levels outside the [plaintiff’s] basement
wall, then some of the samples below the basement
slab shot back up and were higher than outside. So I
was trying—I was looking to see if there was a consis-
tent trend, and there was.’’
   When Burgess was asked by the defendants’ attorney
whether he had come to a conclusion about the origin
of the contamination underneath the plaintiff’s base-
ment he responded: ‘‘I came to a conclusion about the—
some—I came to some conclusions about the oil that
was observed coming through his basement walls, yes.
. . . For various facts, it did not make sense to me that
that material, that oil, originated from the parsonage
property.’’ He then was asked whether he had made a
determination from where that contamination came,
and he responded: ‘‘No.’’
   During cross-examination, Burgess agreed that fuel
oil is dyed red, not purple. He also agreed: the report
of purple oil was from 2005; the defendants removed
their underground storage tank in January, 2006; the
first time he was on-site was in 2012, which was seven
years after the report of purple oil and six years after
the tank was removed from the church property; the
groundwater flow in this area is generally southwest
going from 48 toward 50; both properties are contami-
nated; the contamination levels of both properties
exceed the department’s criteria, the department found
free oil product underneath the former storage tank
grave at the church property; and that the department
had determined that the source of the contamination
at 50 Trumbull was the underground storage tank at 48
Trumbull. Burgess did state, however, that he thought
that the department also had stated that it could not
rule out a secondary source. Burgess acknowledged
that the last time he was at the site was 2013, and
that his last report about the site was February, 2014.
Burgess also acknowledged that he concluded only that
it was possible that there had been a fuel oil release at
50 Trumbull and that there potentially was a secondary
source of contamination at 50 Trumbull. Burgess also
acknowledged that he was unaware that Brogie later
had done additional testing for contamination around
the plaintiff’s garage.
   Plato Doundoulakis, a licensed environmental profes-
sional and principal scientist from Atlas Environmental
Company, also called as an expert witness by the defen-
dants, testified that he believed that the contamination
of the plaintiff’s basement came from the plaintiff’s
basement and that he did not think that ‘‘it was possible
for the contamination to have originated at the parson-
age, the contamination in the basement.’’ He stated that
he came to this conclusion because, ‘‘[i]n order for the
contamination to get from the parsonage . . . to the
[plaintiff’s] basement, you’d need a—some way, some
migration pathway. The only migration pathway that’s
been identified there is the surface of the groundwater
table. The groundwater table would have to rise up and
intersect with the [plaintiff’s] basement in order for
that oil to be pushed into the basement, and that does
not occur.’’
   Doundoulakis also opined that the fuel oil contami-
nants found in the plaintiff’s basement were different
from the contaminants found on the defendants’ prop-
erty. He explained that he examined the range of carbon
from those samples, which showed that the sample
from the plaintiff’s basement showed a No. 4 fuel oil,
and the sample from the defendants’ property showed
a No. 2 fuel oil. He also stated that another basis for
his opinion that the contamination in the basement
originated therein was that ‘‘[t]here was free product
found underneath the parsonage’s underground storage
tank, or near it, and there was free product found in
[the plaintiff’s] basement, but none in between. There
was a disconnection between those two release areas.’’6
   During cross-examination, Doundoulakis admitted
that he had stated in his deposition, taken only one
week earlier, that he had taken only one measurement
and did not know the seasonal high groundwater eleva-
tion under the plaintiff’s property. He also admitted
that, although he had tested the age of the oil under
the defendants’ basement, he had not tested the age
of the oil under the plaintiff’s basement. Additionally,
Doundoulakis admitted that he had sent an e-mail to
someone that stated that he did not test any of the
samples under the plaintiff’s basement because he
already had good data and did not want to give the
other side anything it could use. Last, Doundoulakis
acknowledged that during his deposition he had admit-
ted that he did not know where the release of oil in
the plaintiff’s basement actually occurred, and he did
not know the cause of that release.
   Following Doundoulakis’ testimony, the plaintiff
recalled Brogie to the witness stand. Brogie explained
in detail the pathways for the contaminant migration on
the properties: ‘‘In terms of pathways for contaminant
migration at this particular site, the primary pathway
is through the coarse sand and gravel material that’s
found five feet below the surface; four and a half feet
to five feet below the surface is where it starts. And
being coarse material, it’s easy for groundwater to move
through it rapidly and certainly easy for a product such
as heating oil to move through that material rather
rapidly and without any abatement until it reaches some
kind of a structure. And in this particular case, ground-
water is an important component to the pathway and
the migration of those materials as well. . . . [O]n the
perimeter of the Burgess excavation from 2012 there’s
a very, very high concentration indicative of pure prod-
uct on the north wall of his excavation, 17,200 at eight
feet, just two feet, seven inches, from the garage. Not
much further away, about eight feet from the northwest
corner of the excavation, [is] boring GEI 100 that I
installed myself back in 2017 and at a depth of seven
to eight feet where in my profile I encountered the
highest concentration—I had a concentration of fifty-
nine hundred parts per million. There were odors of fuel
oil there. My photoionizing detector indicated elevated
volatile organic readings. And I felt very comfortable
that I was in the fuel oil plume that originated from the
parsonage given the material that it was in, the sand
and gravel; the depth at which I encountered; and the
odors which I noted.
   ‘‘Further, I did an additional boring further to the
northwest. I didn’t find anything, so I felt very confident
that I delineated the edge of the contamination. Given
. . . Burgess’ very high concentration on the north side
of the excavation and my findings north of the house,
it was very apparent that that plume came down to
the back of the residence of [the plaintiff], that there’s
petroleum contamination behind the house that—
resulting from the release of the heating oil UST over
at the parsonage. And based on the observations, along
that west wall, it appears that the heating oil contamina-
tion from the parsonage extends from north of [the
plaintiff’s] house, all along the east wall of [the plain-
tiff’s] house, and continuing south.’’
   On August 28, 2018, following closing arguments, the
court issued a brief oral decision in which it rendered
judgment in favor of the defendants. Specifically, the
court’s entire ruling was as follows: ‘‘Both—. . . Doun-
doulakis and . . . Brogie . . . were both such parti-
san advocates—now, this court has had experience
with many experts who, no matter how partisan they
may be, at least manage to project at least a veneer of
impartiality. So the court intends to disregard both the
testimony of . . . Doundoulakis and the testimony of
. . . Brogie . . . which the court expressly rejects.
That leaves—the only credible witnesses are Warzecha
and Burgess. While . . . Warzecha was credible, his
data was outdated and outweighed by . . . Burgess’
testimony, but even that does not overcome the fact
that the defense has shown a secondary source exists
beneath the basement property owned by the plaintiff,
and therefore [the court] finds the plaintiff has failed
to prove the allegations that defendant has caused the
pollution beneath his house.
  ‘‘It is therefore unnecessary to reach the defendant’s
special defenses. Judgment will enter for defendants—
defendant on all counts.’’
  The plaintiff thereafter filed a motion for articulation,
requesting specifically that the court explain what data
from Warzecha was outdated and specifically arguing
that Warzecha had testified that he had read all the
reports produced up to the present time, including new
evidence that had been revealed to him only one week
before trial, and that Burgess had not testified to having
seen this information. The court responded: ‘‘The
court’s reference to . . . Warzecha’s testimony as ‘out-
dated’ was solely a reference to his credibility. Since
he was taken out of turn with an attorney general pres-
ent who had filed an appearance moments before . . .
Warzecha’s testimony. Immediately after his testimony,
he and the [assistant attorney general] departed and
they were not in the courtroom when evidence was
presented, which the court credited in finding that the
existing contamination beneath the plaintiff’s property
was there long before the plaintiff purchased his prop-
erty.’’7 This appeal followed.
   On appeal, the plaintiff claims that the court’s finding
of a secondary source of contamination in his basement
is clearly erroneous and that the court’s decision is
based on speculation and is legally unsound. He argues,
first, that there was no expert testimony to support
the court’s finding that the defendants had proven the
existence of a secondary source of the contamination,
originating in the plaintiff’s basement. Second, he
argues, even if an expert sufficiently opined that a sec-
ondary source existed in the plaintiff’s basement, there
was no testimony that identified that source. Third,
he argues that the existence of a secondary source
necessarily means that there exists a primary source,
and the relevant experts were in agreement that the
primary source of contamination on the properties orig-
inated from the underground oil tank that had been
removed from the defendants’ property. Fourth, the
plaintiff argues, regardless of the other arguments, the
court’s decision is legally unsound because proving the
existence of a secondary source would not establish
that the plaintiff ‘‘therefore’’ failed to prove that the
defendants were the primary source of the contamina-
tion that remained on his property, both under his home
and in the soil outside of his home. We agree that the
court’s finding of a secondary source being responsible
for the subject contamination is clearly erroneous and
that its conclusion is legally unsound, requiring a
remand for a new trial. See O’Connor v. Larocque, 302
Conn. 562, 578 n.12, 31 A.3d 1 (2011) (judgment may
be reversed if it is legally or logically inconsistent with
facts found, or is so illogical or unsound, or so violative
of the plain rules of reason, as to be unwarranted in
law); Buckley v. Webb, 143 Conn 309, 315, 122 A.2d 220
(1956) (it is impossible for appellate court to sustain
judgment that is illogical).
   ‘‘The scope of our appellate review depends upon
the proper characterization of the rulings made by the
trial court. To the extent that the trial court has made
findings of fact, our review is limited to deciding
whether such findings were clearly erroneous. When,
however, the trial court draws conclusions of law, our
review is plenary and we must decide whether its con-
clusions are legally and logically correct and find sup-
port in the facts that appear in the record. . . . There-
fore, the trial court’s conclusions must stand unless
they are legally or logically inconsistent with the facts
found or unless they involve the application of some
erroneous rule of law material to the case.’’ (Citations
omitted; internal quotation marks omitted.) MSO, LLC
v. DeSimone, 313 Conn. 54, 62, 94 A.3d 1189 (2014); see
also Zaniewski v. Zaniewski, 190 Conn. App. 386, 395,
210 A.39 620 (2019) (‘‘[t]he trial court’s decision must
be based on logic applied to facts correctly interpreted’’
(emphasis omitted)).
   First, we agree with the plaintiff that the court’s find-
ing that the defendants have ‘‘shown a secondary source
exists beneath the basement property owned by the
plaintiff’’ is clearly erroneous because there was no
expert who testified, with a reasonable degree of proba-
bility, that a secondary source of fuel oil contamination
existed in or beneath the plaintiff’s basement, or that
the possible secondary sources identified by witnesses
during the trial are likely the cause of the oil contamina-
tion on the plaintiff’s property.
   As stated previously in this opinion, the question
underlying all of the plaintiff’s claims is what was the
cause of the oil contamination in and around the plain-
tiff’s residence and, in particular, to what extent fuel
oil that leaked from the underground storage tank on
the defendants’ property migrated onto the plaintiff’s
property and infiltrated the plaintiff’s basement.
Because contamination cases such as the present case
generally involve issues that go ‘‘beyond the field of
ordinary knowledge and experience of the trier of fact,’’
expert testimony typically is required to establish the
cause or causes of contamination claimed by a plaintiff.
Fort Trumbull Conservancy, LLC v. New London, 135
Conn. App. 167, 183 n.11, 43 A.3d 679, cert. denied,
307 Conn. 905, 53 A.3d 220 (2012).8 Recognizing this
requirement, the parties offered competing expert testi-
mony as to the cause of the oil contamination that exists
on the plaintiff’s property. In addition, the defendants
offered evidence of potential sources of the contamina-
tion other than the defendants’ underground storage
tank, including the spilling of motor oil on the ground
after World War II, occasional spilling of heating oil
during tank fillings on the plaintiff’s property in the late
1980s or 1990, leaking of oil from the top of the plaintiff’s
oil tank when he purchased the property, and the leak-
ing of oil from a fitting on the boiler in the plaintiff’s
basement in or around October, 2015. The question
for us is whether the court’s factual finding that the
defendants had shown that a secondary source of the
contamination on the plaintiff’s property existed below
the basement of his residence is clearly erroneous in
light of the expert testimony and the factual bases for
such testimony.
   In answering this question we bear in mind that
‘‘[e]xpert opinions must be based upon reasonable prob-
abilities rather than mere speculation or conjecture if
they are to be admissible in establishing causation. . . .
To be reasonably probable, a conclusion must be more
likely than not. . . . Whether an expert’s testimony is
expressed in terms of a reasonable probability . . .
does not depend upon the semantics of the expert or
his use of any particular term or phrase, but rather, is
determined by looking at the entire substance of the
expert’s testimony.’’ (Internal quotation marks omit-
ted.) Weaver v. McKnight, 313 Conn. 393, 421–22, 97
A.3d 920 (2014); see Struckman v. Burns, 205 Conn.
542, 554–55, 534 A.2d 888 (1987).
   In the present case, the only expert fully credited by
the trial court was Burgess.9 He testified in relevant
part that Brogie had told him that the plaintiff’s contrac-
tor, who previously had been working on the basement,
had observed a purple oil flowing into the basement
that looked fresh. Burgess stated that this information
was interesting because the dyeing of oil took place
after 1993. He further explained that he did not observe
any oil that had that dye during the excavation. This,
he stated, ‘‘indicated the potential for a secondary
source that could have occurred on the [plaintiff’s]
property . . . .’’ (Emphasis added.) Burgess was asked
whether the location of the old oil tank and supply line
in the plaintiff’s basement would be a consideration as
an alternative source of contamination, and he
responded, ‘‘Yes.’’ Burgess testified that the department
had performed oil and groundwater testing in the base-
ment near where the old oil tank had been located, and
that he believed the report revealed that ‘‘the groundwa-
ter at the designation . . . had the—by far the highest
levels of total petroleum hydrocarbons anywhere else
on the site, including the location of the former tank
at the parsonage property at 48 Trumbull . . . [and
that this] amongst other facts suggested to [him] that
there was likely a secondary source near that location.’’
(Emphasis added.) He also stated that the higher level
of contaminants in the basement ‘‘was one factor that
suggested there was a secondary source in [the] base-
ment as opposed to contributing from the parsonage
property.’’ (Emphasis added.) When Burgess was asked
by the defendants’ attorney whether he had come to a
conclusion about the origin of the contamination under
the plaintiff’s basement, he responded: ‘‘I came to some
conclusions about the oil that was observed coming
through his basement walls, yes. . . . For various
facts, it did not make sense to me that that material,
that oil, originated from the parsonage property.’’ He
then was asked whether he had made a determination
from where that contamination came, and he
responded: ‘‘No.’’ Furthermore, Burgess did not opine
that any spillage of motor oil after World War II, back-
wash from filling the tank on the plaintiff’s property in
the late 1980s, leakage from the top of the plaintiff’s
boiler when he purchased the property or from a fitting
on the plaintiff’s boiler in 2015 were likely the cause
of the oil contamination on the plaintiff’s property.
   Much of Burgess’ testimony involving a secondary
source of contamination in the plaintiff’s basement
clearly is speculative and based on conjecture. A close
review of that testimony, however, reveals that he did
opine that the high level of contaminants found beneath
the plaintiff’s basement ‘‘suggested’’ to him that there
was ‘‘likely a secondary source near that location.’’
(Emphasis added.) Burgess admitted, however, that he
could not identify that source or from where it origi-
nated. At no time did Burgess testify to a reasonable
degree of probability, or words to that effect, that the
contamination in the plaintiff’s basement was caused
by a source other than the defendants’ underground
storage tank. Our law regarding expert opinion is clear:
‘‘An expert’s opinion may not be based on surmise or
conjecture.’’ Weaver v. McKnight, supra, 313 Conn. 410.
Testimony that certain facts suggested to the expert a
likely secondary or additional cause of contamination
that the expert could not identify does not clear this
hurdle. We conclude that the only credited expert who
opined with even a modicum of specificity that there
may have been a secondary source of contamination
in the plaintiff’s basement relied on speculation and
conjecture, not rendering a properly supported conclu-
sion or a specific finding about this potential secondary
source. Consequently, there was no credible evidence
to support the court’s finding that the defendants had
established that there was a secondary source of the
contamination on the plaintiff’s property that emanated
from beneath his basement, and, therefore, that finding
was clearly erroneous.
   Additionally, we agree with the plaintiff that, even if
there was some evidentiary basis for the court’s second-
ary source finding, such finding does not legally and
logically support the court’s ultimate conclusion that
the plaintiff failed to prove that the defendants caused
the contamination beneath his house. First, there is no
doubt that the court premised its conclusion that the
plaintiff failed to prove causation on its secondary
source finding. The court specifically held that ‘‘the
defense has shown a secondary source exists beneath
the basement property owned by the plaintiff, and [the
court] therefore finds the plaintiff has failed to prove the
allegations that [the] defendant has caused the pollution
beneath his house.’’ (Emphasis added.) The problem
with this finding and conclusion is that the existence
of a secondary source of contamination in the plaintiff’s
basement wholly is unrelated to the question of whether
the plaintiff has proven that the defendants was an
additional source or the primary source of such contam-
ination.10 The existence of a secondary source necessar-
ily means that there exists a primary source. There was
not one expert, credited or otherwise, who opined that
the defendants had no responsibility for any contamina-
tion in this matter. In fact, it was Burgess who developed
the remediation plan that was premised on oil migrating
from the site of the defendants’ removed underground
storage tank onto the plaintiff’s property. The court’s
reliance on its secondary source finding as the basis
for its conclusion that the plaintiff failed to meet his
burden of proof is illogical and deprives the court’s
judgment of a sufficient legal foundation. The existence
of a secondary or additional source of contamination
in the plaintiff’s basement may impact the damages to
which the plaintiff may be entitled, but it does not mean
that the plaintiff has failed to prove that the defendants
were also a source of the contamination. The questions
of damages and causation, although related, are differ-
ent, involve separate burdens of proof, and require inde-
pendent analysis. The court improperly conflated the
analyses of these elements to reach a legally improper
conclusion. Put another way, the court’s decision that
‘‘the defendant[s] ha[ve] shown a secondary source
exists beneath the basement property owned by the
plaintiff, and therefore finds the plaintiff has failed to
prove the allegations that defendant[s] ha[ve] caused
the pollution beneath his house’’ amounts to logical
fallacy; it is a non sequitur.11
   Finally, the court’s finding that the defendants proved
a secondary source of the pollution in the plaintiff’s
basement, has no bearing on the allegations of the plain-
tiff’s complaint regarding the pollution that continues
to exist outside of his basement, in the areas that the
defendants declined to remediate because of concerns
about the structural integrity of the plaintiff’s home
foundation and his garage. For all of these reasons, we
conclude that the court improperly rendered judgment
in favor of the defendants.
  The judgment is reversed and the case is remanded
for a new trial.
      In this opinion LAVINE, J., concurred.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
   2
     General Statutes § 22a-16 provides: ‘‘The Attorney General, any political
subdivision of the state, any instrumentality or agency of the state or of a
political subdivision thereof, any person, partnership, corporation, associa-
tion, organization or other legal entity may maintain an action in the superior
court for the judicial district wherein the defendant is located, resides or
conducts business, except that where the state is the defendant, such action
shall be brought in the judicial district of Hartford, for declaratory and
equitable relief against the state, any political subdivision thereof, any instru-
mentality or agency of the state or of a political subdivision thereof, any
person, partnership, corporation, association, organization or other legal
entity, acting alone, or in combination with others, for the protection of the
public trust in the air, water and other natural resources of the state from
unreasonable pollution, impairment or destruction provided no such action
shall be maintained against the state for pollution of real property acquired
by the state under subsection (e) of section 22a-133m, where the spill or
discharge which caused the pollution occurred prior to the acquisition of
the property by the state.’’
   3
     General Statutes § 22a-452 provides: ‘‘(a) Any person, firm, corporation
or municipality which contains or removes or otherwise mitigates the effects
of oil or petroleum or chemical liquids or solid, liquid or gaseous products
or hazardous wastes resulting from any discharge, spillage, uncontrolled
loss, seepage or filtration of such substance or material or waste shall be
entitled to reimbursement from any person, firm or corporation for the
reasonable costs expended for such containment, removal, or mitigation,
if such oil or petroleum or chemical liquids or solid, liquid or gaseous
products or hazardous wastes pollution or contamination or other emer-
gency resulted from the negligence or other actions of such person, firm
or corporation. When such pollution or contamination or emergency results
from the joint negligence or other actions of two or more persons, firms
or corporations, each shall be liable to the others for a pro rata share of
the costs of containing, and removing or otherwise mitigating the effects
of the same and for all damage caused thereby.
   ‘‘(b) No person, firm or corporation which renders assistance or advice
in mitigating or attempting to mitigate the effects of an actual or threatened
discharge of oil or petroleum or chemical liquids or solid, liquid or gaseous
products or hazardous materials, other than a discharge of oil as defined
in section 22a-457b, to the surface waters of the state, or which assists in
preventing, cleaning-up or disposing of any such discharge shall be held
liable, notwithstanding any other provision of law, for civil damages as a
except acts or omissions amounting to gross negligence or wilful or wanton
misconduct, unless he is compensated for such assistance or advice for
more than actual expenses. For the purpose of this subsection, ‘discharge’
means spillage, uncontrolled loss, seepage or filtration and ‘hazardous mate-
rials’ means any material or substance designated as such by any state or
federal law or regulation.
   ‘‘(c) The immunity provided in this section shall not apply to (1) any
person, firm or corporation responsible for such discharge, or under a duty
to mitigate the effects of such discharge, (2) any agency or instrumentality
of such person, firm or corporation or (3) negligence in the operation of a
motor vehicle.’’
   4
     The plaintiff conceded that, in 2009, he had stated that the oil color had
been purple, but that the photograph that he viewed during his testimony
had clearly showed that it was black.
   5
     Because the only expert the court found persuasive was Burgess, we
have provided summaries of the testimony of the other experts for context,
but have given a detailed exposition of Burgess’ testimony.
   6
     The plaintiff’s attorney objected to some of Doundoulakis’ testimony,
arguing that it was new information that he had not seen or heard previously
and that had not been disclosed. Doundoulakis admitted at this time that
he had not prepared a report. The court then stated that it would limit his
testimony to what he had discussed during his deposition. Ultimately, the
court rejected Doundoulakis’ testimony in its entirety.
   7
     We find the court’s articulation puzzling. The order of the witnesses
should have no bearing on their credibility, neither should the fact that they
did not remain in the courtroom to hear other witnesses’ testimony.
   8
     In setting forth the parties’ respective burdens of proof for statutory
environmental claims, our Supreme Court has suggested that expert testi-
mony, at a minimum, is required to rebut a plaintiff’s prima facie showing of
pollution attributable to the defendant. ‘‘Statutes such as the [Environmental
Protection Act, General Statutes §§ 22a-14 through 22a-20] are remedial in
nature and should be liberally construed to accomplish their purpose. . . .
Although the ultimate burden of proof never shifts from the plaintiff, the
[Environmental Protection Act] contemplates a shifting of the burden of
production. . . . The plaintiff must first make a prima facie showing that
the conduct of the defendant, acting alone, or in combination with others,
has, or is reasonably likely unreasonably to pollute, impair, or destroy the
public trust in the air, water or other natural resources of the state . . . .’’
(Citation omitted; footnote omitted; internal quotation marks omitted.) Man-
chester Environment Coalition v. Stockton, 184 Conn. 51, 57–58, 441 A.2d
68 (1981), overruled in part on other grounds by Waterbury v. Washington,
260 Conn. 506, 556, 800 A.2d 1102 (2002).
   ‘‘Once a prima facie case is shown, the burden of production shifts to
the defendant. Under § 22a-17, the defendant may rebut the prima facie
showing by the submission of evidence to the contrary. . . . [T]he nature
of the evidence necessary to rebut [the] plaintiff’s showing will vary with
the type of environmental pollution, impairment or destruction alleged and
with the nature and amount of the evidence proffered by the plaintiff. In
some cases, no doubt, testimony by expert witnesses may be sufficient to
rebut [the] plaintiff’s prima facie showing. While in other actions the defen-
dant may find it necessary to bring forward field studies, actual tests, and
analyses which support his contention that the environment has not or will
not be polluted, impaired or destroyed by his conduct. Such proofs become
necessary when the impact upon the environment resulting from the defen-
dants’ conduct cannot be ascertained with any degree of reasonable certainty
absent empirical studies or tests.’’ (Citation omitted; internal quotation
marks omitted.) Id., 60.
   9
     As noted previously in this opinion, the court rejected fully the expert
testimonies of Brogie and Doundoulakis. Although the court found Warzecha
to be credible, it found his opinions ‘‘outdated,’’ apparently because he
testified before Burgess. In any event, the court’s finding that there was a
secondary source of pollution beneath the plaintiff’s basement could not
have been based on Warzecha’s testimony because his opinion was that the
pollution emanated from the defendants’ property. Furthermore, although
Warzecha acknowledged that Burgess had raised the possibility of a second
source, he had not identified any such source.
   10
      The dissent in the present case specifically states that the trial court
‘‘appears to have explicitly concluded that ‘the plaintiff has failed to prove
the allegations that [the] defendant caused the pollution beneath his house.’
The court, however, muddied the waters by stating that a ‘secondary source
exists beneath the basement property owned by the plaintiff.’ ’’ We disagree
with the dissent’s conclusion that the court’s use of the phrase ‘‘secondary
source’’ somehow ‘‘muddied the waters’’ because it was unclear or ambigu-
ous. The trial court first set forth its secondary source finding and then it
explicitly stated ‘‘therefore . . . the plaintiff has failed to prove the allega-
tions that defendant has caused the pollution beneath his house.’’ (Emphasis
added.) In light of the clear link the court explicitly set forth between its
finding of a secondary source and its conclusion that the plaintiff ‘‘therefore’’
failed to prove his case, we simply cannot conclude, as the dissent does,
that there is anything unclear or ambiguous in the court’s brief explanation
of its analysis.
   The dissent goes on to suggest that the plaintiff should have requested
that the trial court articulate what it meant by the term ‘‘secondary source’’
of contamination. We disagree that the plaintiff should have seen an ambigu-
ity in the clear language of the court’s findings that required some articula-
tion. The words ‘‘secondary source’’ have a plain meaning, both generally
and in the specific context of this case.
   In this case, Burgess, the expert credited by the trial court, defined a
secondary source as ‘‘an additional source other than what was identified
on the parsonage property.’’ (Emphasis added.) This definition is consistent
with the common definitions provided by various dictionaries. For example,
Merriam-Webster’s Collegiate Dictionary defines secondary as ‘‘of second
rank, importance, or value,’’ and ‘‘not first in order of occurrence or develop-
ment.’’ Merriam-Webster’s Collegiate Dictionary (11th Ed. 2012) p. 1121. The
American Heritage College Dictionary defines secondary as ‘‘[o]f the second
rank; not primary,’’ ‘‘[i]nferior,’’ ‘‘[m]inor; lessor.’’ American Heritage College
Dictionary (2d Ed. 1985) p. 1107. Black’s Law Dictionary defines secondary
as, ‘‘[o]f a subsequent, subordinate, or inferior kind or class; generally
opposed to ‘primary.’ ’’ Black’s Law Dictionary (5th Ed. 1979) p. 1212. We
do not read any ambiguity in the court’s use of the phrase ‘‘secondary
source,’’ and we conclude that it would be unfair and unreasonable to impose
on the plaintiff an obligation to argue to the trial court that the meaning of
this phrase was ambiguous and in need of clarification before taking an
appeal. The words are clear and unambiguous, and we conclude that the
plaintiff acted properly in relying on the court’s chosen words when he
pursued his appeal.
   11
      ‘‘[A] [n]on [s]equitur [is] [s]ometimes called the ‘fallacy of the conse-
quent,’ a non sequitur is an argument which is not really an argument but
a series or propositions with a conclusion that has no logical connection
to the premises. The term non sequitur means simply that the conclusion
does not follow (logically) from the premises.’’ (Emphasis omitted.) D. Lind,
Logic & Legal Reasoning (2d Ed. 2007) § 5.2, p. 292.